DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 7/8/2022 in response to Office Action (non-final rejection) mailed 5/20/2022. 
Claims 1-20 were previously pending with Claims 17-20 withdrawn from further consideration due to non-election from a restriction. With Applicant’s filing of 7/8/2022, Claim 10 is amended and Claims 1-9 and 11-20 are as originally presented. Presently Claims 1-20 are pending and Claims 1-20 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are directed to an allowable product(s). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/16/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17 line 4:
“during additive manufacturing of at least one material overhang of the component onto the at”

Response to Amendment
Claim 10 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claims 10-16 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations for at least one support device with at least one movable support arm for temporary holding of at least one support element arranged on the support arm during the additive manufacturing of a particular component above the building platform, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Clams 2-9 are allowable as depending from an allowable base claim.
Independent Claim 10 is allowable because the recited claim limitations for a support device with a movable support arm and a support element arranged on the movable support arm, wherein the support device is configured to temporarily hold the support element under the at least one material overhang during the additive manufacturing of a component above the building platform, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Clams 11-16 are allowable as depending from an allowable base claim.
Independent Claim 17 is allowable because the recited claim limitations for temporarily holding at least one support element over a building platform during additive manufacturing of at one least material overhang of the component onto the at least one support element, wherein the at least one support element is held by a support device comprising a movable support arm, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Clams 18-20 are allowable as depending from an allowable base claim.
A close prior art reference Woodworth (US 2021/0008807 A1, here made of record) discloses an additive manufacturing apparatus comprising capable of fabricating component with at least one material overhang, the additive manufacturing apparatus comprising at least one building platform on which a component can at least partially be additively manufactured, a tension arm fixedly attached to the building platform the component overhang, comprising joints at both ends allowing for movement of the tension arm. The tension arm may have one or more non-temporary support elements arranged thereon. The tension arm and support elements are additively manufacturing at the same time as the component under construction. Woodworth does not disclose a support device with at least one support arm, and does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754